UNITED STATES DlSTRlCT COURT
EASTERN DISTRICT OF NEW YORK

 

 

---- -- --- X
UNITED STATES OF AMERICA
MEMORANDUM & ORDER
-against-
18-CR-204-1 (NGG) (VMS)
KEITH RANIERE,
Defendant.
-~ ----X

NICHOLAS G. GARAUFIS, United States District Judge.

Defendant Keith Raniere has been indicted on charges of racketeering conspir.acy;l
conspiracy to cause another to engage in forced labor; Wire fraud conspiracy; Sex trafficking
conspiracy; sex trafficking; attempted sex trafficking, and identity theft conspiracy
(Superseding Indictment (Dkt. 50)1]1[ 14-23, 26-30, 34-40.) Bet`ore the court is Raniere’s third
motion for release pending trial.2 (Def. 3d Mot. for Pretrial Release (“Mot.”) (Dkt. 303).) in this
motion, Raniere asks the court to either (l) release him immediately (With no bail conditions)
because his continued pretrial detention allegedly violates the Fifth Amendment’s Due Process
Ciause and 18 U.S.C. § 3164, or (2) release him subject to his proposed conditions (Mot. at l.)

For the following reasons, the court DENIES Raniere’s motion.

 

1 This charge includes predicate acts of conspiracy to commit identity theft, conspiracy to alter records for use in an
official proceeding forced labor, trafficking and document servitude, extortion, and Sex trafficking (Superseding
lndictrnent (Dkt. 50) 1[1[ 17-23, 26-3 0, 34.)

2 The court has denied Raniere’s two prior motions for pretrial release, finding him to be a flight risk. @ June 18,
2018 M&O (“First Bail Order”) (Dkt. 46); Dec. 5, 2018 M&O (°‘Second Bail Order”) (Dkt. 222).)

l

 

I. BACKGROUND3

Raniere has been detained Without bail since March 27, 2018. (Def. 3d Mot. for Pretrial
Release (“Mot.”) (Dkt. 303) at 17.) The court initially scheduled the trial of Raniere and his co-
defendant Allison Mack to begin on October 1, 2018. (May 4, 2018 l\/lin. Entry (Dkt. 34).)
Since then, the court has postponed his trial three times: once on Raniere’s consent, and twice
over his objection. (§§§ July 26, 2018 Min. Entry (rescheduling trial for January 7, 2019, despite
Raniere’s objection, after the Government had filed a superseding indictment charging four new
defendants and levying additional charges against Raniere and Mack); Oct. 15, 2018 Order
(changing trial date to March 18, 2019, at the request of all parties, including Raniere4); Jan. 14,
2019 Order (Dkt. 287) (putting off trial until Aprii 29, 2019, at the request of the Governrnent
and three of Raniere’s co-defendants and despite Raniere’s objection).) Raniere’s trial is now
scheduled to begin on April 29, 2019-just over 13 months after his detention began. (_S_t_:e Jan.
14, 2019 Order).

On January 25 , 2019, Raniere filed the instant motion (Mot.), Which the Government
opposes (Gov’t Opp’n (Dkt. 304)). He argues that the Due Process Clause requires his
immediate release due to his prolonged detention (l\/lot. at 15-19.) Alternatively, he requests
that the court release him subject to certain conditions (Mot. at 19-25.) The only material
difference between his proposed bail package and one that the court previously rejected is that it

includes an additional surety Who Will post $300,000. (_S_e_e Mot. at 2 (noting “an increase in the

 

3 Sunnnaries of the Governrnent’s allegations regarding Raniere and the circumstances that led to his indictment are
set forth in the court’s previous orders denying Raniere’s motions for bail. (See First Bail Order at 6-16; Second
Bail Order at 1-4.)

4 The court rescheduled the trial only aiier the parties jointly proposed an adjournment until March 18, 2019. §§
Oct. 3, 2018 Letter Proposnig Schedule (Dkt. 157).)

2

 

collateral supporting a bond, specifically an additional suretor, who will post $300,000”).)
(Cornpare Second Bail Order at 3-4, mh Mot. at 19-20.)

On February l and February 4, 2019, Raniere filed supplements to his motion, describing
the recent conditions of his confinement at the l\/letropolitan Detention Center, Brooklyn
(“MDC”). (Raniere Feb. l, 2019 Reply (Dkt. 314); Raniere Feb. 4, 2019 Letter (Dkt. 328).)
Among other things, he indicated that the MDC had been without heat, electricity, hot Water, or
hot food since a fire took place on January 27, 2019. The court held a hearing at 2:30 P.l\/l. on
February 5, 2019, with Raniere, the Government, and l\/IDC representatives present, regarding
Raniere’s living conditions at the l\/iDC. MDC representatives reported that, as of February 5,
2019, MDC’s essential services had been restored and the facility was complying with the

February 4, 2019 Temporary Restraining Order in Federal Defenders of New York, lnc. v.

 

Federal Bureau of Prisons, which requires MDC to allow legal visitation for all inmates every
day from 8:00 A.M. to 8:00 P.l\/I. Mem. & Order, Federal Defenders ofNew York, lnc. v.

Federal Bureau of Prisons, No. l9-CV-660 (l\/lKB), (E.D.N.Y. Feb. 4, 2019) (Dkt. 9) at 5.

 

II. DISCUSSION

A. Due Process Limits on Prolonged Pretrial Detention

1. Legal Standard

“Pretrial detention satisfies due process only if its purpose is regulatory rather than
punitive.” United States v. Briggs, 697 F.3d 98, 101 (2d Cir. 2012) (citations omitted).
“Permissible regulatory purposes include preventing danger to the community and ensuring a
defendant’s presence at trial.” l_d*. (alterations adopted) (citations and quotation marks omitted).
“[D]ue process places no bright~line limit on the length of pretrial detention.” l_d. lnstead, “the

due process limit on the duration of preventive detention requires assessment on a case~by~case

3

 

basis.” Li (citation omitted). “ln making such an assessment, we consider the strength of the
evidence justifying detention, the government’s responsibility for the delay in proceeding to trial,
and the length of the detention itself.” l_d. (citations omitted); accord United States v. Williarns1
736 Fed. App’X 267, 271 (2d Cir. 2018) (summary crder). “The longer the detention, and the
larger the prosecution’s part in prolonging it, the stronger the evidence justifying detention must
be if it is to be deemed sufficient to justify the detention’s continuance.” _lligg§, 697 F.3d at

101.

2. Application

a. Strength ofthe Evz'dence Justi]j)ing Detentl'on

ln the First Bail Order, after considering the four 18 U.S.C. § 3142(g) factors, the court
found that the Government had “easily shown” that Raniere was a flight risk and that his
proposed conditions were insufficient to reasonably assure his appearance (First Bail Order at
16.) ln the Second Bail Order, the court concluded that the Governrnent “ha[d] once again
shown that Raniere’s proposed conditions [were] insufficient to reasonably assure his
appearance,” although the court acknowledged that some of its previous findings applied with
slightly less force than at the time of the First Bail Order. (Second Bail Order at 10, 14.)

Nothing has happened since the Second Bail Order to cause the court to alter its
conclusion that Raniere is a significant flight risk. Accordingly, the court finds that the evidence
justifying Ranier‘e’s pretrial detention is strong. w _B_r_igg§, 697 F.3d at 102 (affirming district
court’s finding that the evidence justifying a defendant’s continued detention, after 26 months,

was strong because the circumstances that made him a flight risk had not changed).

 

b. Responsibz'lilyfor the Delay

Contrary to Raniere’s contention, the delay of his trial is not “solely due to the
[Government’s] conduct.” (Mot. at 17.) The delay is primarily the result of “the inherent
complexities of this large multi-defendant case, which presents defense counsel with voluminous
discovery to absorb and the court with myriad motions to address.” United States v. Hill, 462
Fed. App’X 125, 127 (2d Cir. 2012) (summary order); § M, 697 F.3d at 102 (reaching a
similar conclusion). lndeed, the court has previously designated this case as complex pursuant to
18 U.S.C. § 3161(h)(7)(B)(ii) (Sept. 18, 2018 M&O (Dkt. 138)); Rarrier'e consented to one of the
trial-date adjournments (_se_e Oct. 3, 2018 Letter Proposing Schedule); and three of his co-
defendants asked for the latest adjournment to have more preparation time (§ee Jan. 14, 2019
Order). The current trial date_April 29, 2019_is only six weeks after a trial date to which
Raniere consented (l\/larch 18, 2019). (§§§ Oct. 3, 2018 Letter Proposing Schedule.) And a 13-
month pretrial detention is common in a complex case with voluminous discovery; it does not
necessarily indicate prosecutorial foot-dragging § Williams, 736 Fed. App’X at 272 (holding
that a 19-month delay was “attributable not to government foot-dragging but to voluminous
discovery that had to be produced and reviewed . . .”); _Brigg§, 697 F.3d at 102 (finding that a
nearly 26~month detention was partially the result of “repeated motions and abundant discovery”

and not solely the prosecution’s fault)', Hill, 462 Fed. App’x at 127 (ruling that a 24~month

 

detention was mostly “attributable to the continuances requested by [the defendant’s] twenty co~
defendants and the complexities inherent in a twenty~defendant case,” not “intentional,
unwarranted delay by the prosecution”).

The court recognizes that the “difficulties faced by the prosecution in a large and

complex case do not justify the indefinite detention of the defendants.” Briggs, 697 F.3d at 103.
5

 

Nevertheless, the complexity of this case, the volume of discovery, and Raniere’s co-defendants’
repeated requests for adjournments weigh against a finding that the Government is primarily
responsible for the delay of Raniere’s trial.

c. Length ofDetention

The Second Circuit has repeatedly rejected Due Process Clause challenges to pretrial
detention periods that are substantially longer than Raniere’s. §c_e Williams, 736 Fed. App’x at
271-272 (19~month detention); I_B_r_igg§, 697 F.3d at 101-104 (a nearly 26-month detention); _l;l_i!,
462 Fed. App’x at 127 (24-rnonth detention). Raniere will have been detained for just over 13
months by the time his trial begins. Such a delay “is not so excessive as to be presumptively
prejudicial, especially Where, as here, there is no allegation that there was any impairment to the
defense.” Williams, 736 Fed. App’x at 272.

d. Condr`tions OfRanr`ere ’s Confinement

Finally, while conditions of confinement are not typically a factor in the Second Circuit’s
analysis of whether prolonged detention violates the Due Process Clause, the court addresses
them here nonetheless rl`he living circumstances that Raniere has described are tragic,
inhumane, and greatly disturb the court. At the court’s February 5, 2019 hearing, MDC
representatives reported that, as of that morning, conditions at the facility had returned to their
usual standard and the problems that Raniere identified are no longer as acute. Should there be
further issues with Raniere’s living conditions, his counsel should report them to the court
immediately But now that the abhorrent circumstances that Raniere suffered through appear to
have been remedied, the court does not believe they require Raniere’s release under the Due

Process Clause.

 

“In conducting a case-specific inquiry into a defendant’s pre-trial detention, [the court]
consider[s] the length of the detention itself, the strength of the evidence justifying the detention,
and the government’s responsibility for the delay.” L& at 271. The evidence in favor of
Raniere’s continued detention is strong. A thirteen-month delay before trial is typical in a
complex, multi-defendant case with voluminous discovery, such as this. And his detention has
been substantially shorter than ones the Second Circuit has upheld. Accordingly, the court finds
that Raniere’s continued detention through the conclusion of his April 29, 2019 trial does not
violate the Due Process Clause. lf the trial is delayed substantially beyond that date, however,
the length of his detention may “approach[] the limits of what due process can tolerate.” gigg§,
697 F.3d at 103.

B. Release on Bail5

The court has twice found that Raniere is a flight risk. §§ First Bail Order at 6-16;
Second Bail Order at 6-14.) The court’s view has not changed Raniere remains a flight risk for
the reasons that the court has previously articulated

Additionally, Raniere’s proposed conditions of release do not mitigate the risk that he
may flee. The only material difference between his proposed bail package and one that the court
previously rejected is that it includes an additional surety who will post $300,000. (E Mot. at 2
(noting “an increase in the collateral supporting a bond, specifically an additional suretor, who
will post $300,000”).) lCompare Second Bail Order at 3-4, M Mot. at 19-20.) This one

modification does not lead the court to alter its conclusion that Raniere’s proposed conditions are

 

5 'l"he court assumes the parties’ familiarity with the legal standard for release on bail that Was Set forth in the court’S
orders denying Raniere’s first two motions for release. (See First Bail Order at 4-5; Second Bail Order at 4-5.)

7

 

insufficient to reasonably assure his appearance for trial. 'l`hus, the court denies Raniere’s

motion for release on bail.

III. C()NCLUSION

Raniere’s third motion for release pending trial (Dkt. 303) is DENIED.

 

SO ORDERED.
fs Nicholas G. Garaufis~
Dated: Brooklyn, New York DLllCHOLAS G. GARAUFI§
February §, 2019 United States District Judge

 

 

